POWELL, J.
Plaintiff in error, Bill Critser, was convicted in the district court of Tulsa county of the crime of robbery by force, the jury leaving the punishment to be fixed by the court. Thereafter, judgment was entered on December 15, 1947, the court sentencing the defendant to imprisonment in the State Penitentiary for a term of five years. From the judgment an appeal was attempted to be taken by filing in this court on June 25, 1948, a petition in error with case-made..
The Attorney General has filed a motion to dismiss the appeal based upon the fact that said appeal was not taken within six months from the date on which the judgment was rendered.
Tit. 22 O. S. A. § 1054, provides:
« * * * jn felony cases the appeal must be taken within six months after the judgment is rendered, and a transcript in both felony and misdemeanor cases must be filed as hereinafter directed.”
The six-months period having expired prior to the filing of the petition in error and case-made, this court did *71not acquire jurisdiction of tbe appeal. Smith v. State, 20 Okla. Cr. 123, 201 P. 661; Johnson v. State, 70 Okla. Cr. 322, 106 P. 2d 128.
It follows that the motion to dismiss the appeal must be sustained.
It is therefore ordered that the purported appeal be and the same is hereby dismissed.
JONES, P. J., and BRETT, J., concur.